The plaintiff in error, hereinafter called the defendant, was convicted in the district court of Alfalfa county, Okla., of the crime of unlawfully, *Page 348 
willfully, wrongfully, and burglariously taking, stealing, and carrying away property belonging to Eid Elkouri, and sentenced to serve a term of two years in the state penitentiary at McAlester, Okla., from which judgment the defendant has appealed to this court.
The appeal was filed in this court on October 25, 1929. No brief has been filed on behalf of the defendant, and no reason is shown why a brief has not been filed. No request has been made for oral argument. Where the record shows that no brief has been filed for the defendant and no appearance made for oral argument, the court will consider the appeal is without merit or has been abandoned.
A careful examination of the record shows there are no fundamental or prejudicial errors. The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.